    Case: 1:19-cr-00567 Document #: 79 Filed: 12/09/19 Page 1 of 2 PageID #:378




                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


 UNITED STATES OF AMERICA
                                               Case No. 19 CR 567
         v.
                                               Honorable Harry D. Leinenweber
 ROBERT SYLVESTER KELLY, aka
 “R.Kelly,” and
 DERREL MCDAVID

                  GOVERNMENT’S RESPONSE TO
          DEFENDANTS’ MOTION FOR A BILL OF PARTICULARS

      Defendants Robert Sylvester Kelly and Derrel McDavid are charged in a

thirteen-count indictment containing allegations of various types of child exploitation

and obstruction of justice. Dkt. #1. McDavid has moved for a bill of particulars

relating to Counts Seven and Eight of the indictment, which charge him with receipt

of child pornography. Dkt. #72. Kelly adopted McDavid’s motion. Dkt. #76.

Defendants claim that the time frames listed in those counts are overly broad.

Without conceding any insufficiency in the indictment, the government does not

object to defendants’ request for a bill of particulars. Below the government explains

the time frames of Count Seven and Count Eight with more particularity. These time

frames are consistent with the discovery produced to defendants in this case.

      With respect to Count Seven, the time frame of the alleged receipt of child

pornography is “in or around August 2001.” With respect to Count Eight, the time

frame of the alleged receipt of child pornography is “from on or about April 17, 2007,

to on or about April 20, 2007.”




                                          1
    Case: 1:19-cr-00567 Document #: 79 Filed: 12/09/19 Page 2 of 2 PageID #:378




      The government respectfully requests that the court consider this response to

defendants’ motion to be the government’s bill of particulars.

                                       Respectfully submitted,

                                       JOHN R. LAUSCH, JR.
                                       United States Attorney

                                 By:   /s/ Angel M. Krull
                                       ANGEL M. KRULL
                                       ABIGAIL L. PELUSO
                                       JEANNICE APPENTENG
                                       Assistant U.S. Attorneys
                                       219 South Dearborn St., Rm. 500
                                       Chicago, Illinois 60604
                                       (312) 353-5300


Dated: December 9, 2019




                                          2
